MEMORANDUM OPINION
                                         No. 04-12-00545-CV

                                  EX PARTE Stephen CAMACHO

                                 Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 31, 2012

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On August 27, 2012, relator Stephen Camacho filed an original habeas corpus

proceeding. Relator alleges that he has been sentenced to 180 days in county jail after being held

in criminal contempt for failure to pay child support. Relator provides numerous grounds for

why he is entitled to habeas corpus relief and seeks to be released from custody.

           However, it is relator’s burden to provide this court with a record sufficient to establish

his right to habeas corpus relief. See TEX. R. APP. P. 52.7(a); Walker v. Packer, 827 S.W.2d 833,

837 (Tex. 1992) (orig. proceeding). Relator has failed to provide us with a record to support his

claims. Accordingly, relator’s petition for writ of habeas corpus is DENIED.

                                                         PER CURIAM
1
 This proceeding arises out of Cause No. 2010EM504337, in the 150th Judicial District Court, Bexar County,
Texas, the Honorable Janet Littlejohn presiding.